l'” l L 111 L`U l’ Y

 

TEXAS COURT OF CR|N||NAL APPEALS

Austin, Texas

MANDATE

TRIAL COURT NO. 2009-F-00005
COURT OF APPEALS NO. 06-11-00028-CR

THE sTATE oF TEXAS, `
TO THE STH DISTRICT COURT OF CASS COUNTY - GREETINGS:

Before our COURT OF CRIMINAL APPEALS, on December 10, 2014, the cause upon appeal to
review, revise or reverse your Judgment between:

CYNTHIA ANN HUDSON
VS.
THE STATE OF TEXAS

CCRA No. PD-1699-13
was determined; and therein our said COURT OF CRIMINAL APPEALS made its order in these words:

"This cause came on to be heard on the APPELLANT'S and STATES Petitions for Discretionary
Review, and the same being inspected, it is ORDERED, ADJUDGED AND DECREED by the Court that the
Petitions for Discretionary Review be GRANTED.

The judgment of the Court of Appeals is AEFIRMED, in accordance with the Opinion of this Court,
and that this decision be certified below for observance."

WHEREFORE, We command you to observe the order of our said COURT OF CRIMINAL
APPEALS in this behalf and in all things to_ have it duly RECOGNIZED, OBEYED AND EXECUTED.

WITNESS, THE HONORABLE SHARON KELLER, Presiding Judge
of our said COURT OF CRIMINAL APPEALS,
with the Seal thereof annexed, at the City of Austin,
on this day Monday, January 05, 2015.

vi

ABEY 'Co"STA`, clerk